 Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 1 of 20




                    EXHIBIT K




 Supplemental Declaration Of Covenants,
   Conditions & Restrictions & Grant &
   Reservation Of Easements For Royal
Highlands Street & Landscape Maintenance
               Corporation
     (Recorded On November 7, 2002)
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 2 of 20




                                                           BONY000291
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 3 of 20




                                                          BONY000292
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 4 of 20




                                                          BONY000293
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 5 of 20




                                                          BONY000294
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 6 of 20




                                                          BONY000295
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 7 of 20




                                                          BONY000296
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 8 of 20




                                                          BONY000297
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 9 of 20




                                                           BONY000298
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 10 of 20




                                                          BONY000299
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 11 of 20




                                                          BONY000300
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 12 of 20




                                                          BONY000301
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 13 of 20




                                                          BONY000302
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 14 of 20




                                                          BONY000303
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 15 of 20




                                                          BONY000304
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 16 of 20




                                                          BONY000305
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 17 of 20




                                                          BONY000306
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 18 of 20




                                                          BONY000316
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 19 of 20




                                                          BONY000317
Case 2:16-cv-01993-JCM-BNW Document 83-11 Filed 12/20/18 Page 20 of 20




                                                          BONY000327
